Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 2, dated as of September 25, 2017 (this “Amendment”).  Reference
is made to the Credit Agreement dated as of December 21, 2012, as amended and
restated as of October 7, 2015 and as further amended as of December 14, 2016,
among IAC/INTERACTIVECORP, a Delaware corporation (the “Borrower”), the several
banks and other financial institutions from time to time parties thereto as
lenders (the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) and Collateral Agent and the various
other parties thereto (as amended, restated, modified and supplemented from time
to time prior to the date hereof, the “Credit Agreement”, and the Credit
Agreement, as amended by this Amendment, the “Amended Credit Agreement”). 
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Amended Credit Agreement.

 

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth in this Amendment;

 

WHEREAS, pursuant to Sections 9.02 and 9.05(a) of the Credit Agreement, the
consent of the Borrower and each Lender on the Amendment No. 2 Effective Date
(as defined below) is required to effect this Amendment and the amendments to
the Credit Agreement set forth herein; and

 

WHEREAS, the Administrative Agent, the Borrower and each Lender on the Amendment
No. 2 Effective Date are willing to enter into this Amendment on the terms and
conditions set forth herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

Section 1.                                           Amendments to the Credit
Agreement.  The Credit Agreement is, effective as of the Amendment No. 2
Effective Date (as defined below), hereby amended as follows:

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by adding the following definitions such that the terms remain in
alphabetical order:

 

“Amendment No. 2 Effective Date” means September 25, 2017.

 

“Joinder and Reaffirmation Agreement” means an agreement in substantially the
form of Exhibit K or otherwise in form and substance reasonably satisfactory to
the Administrative Agent.

 

“Permitted Borrower Transfer” means the transfer by the Borrower of all or
substantially all, as determined by the Borrower, of the stock of its direct
subsidiaries, other than Indigo Finance, Inc. (as such entity may be renamed),
to a Wholly Owned Subsidiary that is a Restricted Subsidiary, in connection with
a contemplated offering of securities by Indigo Finance, Inc. (as such entity
may be renamed), or otherwise as is not materially less favorable to the
Lenders, as reasonably determined by the Borrower.

 

“Successor Borrower” has the meaning assigned to such term in Section 6.03(vii).

 

--------------------------------------------------------------------------------


 

(b)                                 Section 1.01 of the Credit Agreement is
hereby amended by deleting the phrase “the Borrower” in the definitions of
(i) 2012 Senior Notes, (ii) 2013 Senior Notes, (iii) Liberty Bond Guaranty
Agreement, (iv) Liberty Bonds, (v) Pledge Agreement, (vi) Related Business and
(vii) Subsidiary Guarantee and in each case replacing it with
“IAC/InterActiveCorp”, and by adding the phrase “, any promissory note issued
pursuant to Section 2.07(a)” after the phrase “Letters of Credit” in the
definition of “Loan Documents”.

 

(c)                                  Section 1.01 of the Credit Agreement is
hereby amended by deleting the proviso at the end of the first sentence of the
definition of Consolidated EBITDA and replacing it with the following:

 

provided that (a) the aggregate amount of all non-cash items, determined on a
consolidated basis, to the extent such items increased Consolidated Net Income
for such period will be excluded from Consolidated Net Income and (b) the
aggregate amount of all corporate overhead costs and expenses and fees incurred
at any parent of the Borrower and any salary, bonus and other benefits payable
to, and indemnities provided on behalf of, officers and employees of any parent
of the Borrower in each case that, directly or indirectly, holds all of the
Equity Interests of the Borrower, that are directly attributable to the Borrower
and its Restricted Subsidiaries will be deducted from Consolidated EBITDA.

 

(d)                                 Section 2.09 of the Credit Agreement is
hereby amended by adding the following new clause (e) at the end of such
Section:

 

(e) If a Successor Borrower assumes the obligations of the Borrower hereunder
and under the other Loan Documents pursuant to Section 6.03(vii), the Borrower
agrees to pay to the Administrative Agent on the date of the first such
assumption, for the account of each Lender, an amendment fee in an amount equal
to 0.125% of the aggregate amount of such Lender’s commitments under the
Revolving Facility as of the Amendment No. 2 Effective Date.  For the avoidance
of doubt, the fees payable under this Section 2.09(e) shall only be due and
payable upon the first assumption by a Successor Borrower pursuant to
Section 6.03(vii) and shall not be payable in connection with any subsequent
assumptions by subsequent Successor Borrowers.

 

(e)                                  Clause 5.01(a) of the Credit Agreement is
hereby amended to insert the following text immediately prior to the semicolon
at the end of such clause:

 

if requested by the Administrative Agent (on its own behalf or at the request of
any Lender)

 

(f)                                   Clause 5.01(b) of the Credit Agreement is
hereby amended to insert the following text immediately prior to the semicolon
at the end of such clause:

 

in reasonable detail as determined by the Borrower if requested by the
Administrative Agent (on its own behalf or at the request of any Lender)

 

2

--------------------------------------------------------------------------------


 

(g)                                  Section 5.01 of the Credit Agreement is
hereby amended by inserting the following paragraph immediately following clause
(g) thereof:

 

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to the consolidated financial
information of the Borrower by furnishing the consolidated financial information
of any parent of the Borrower that, directly or indirectly, holds all of the
Equity Interests of the Borrower that would be required by clauses (a) and
(b) of this Section 5.01 with all references to the “Borrower” therein being
deemed to refer to such parent and all references to “Financial Officer” therein
being deemed to refer to a comparable officer of such parent; provided that such
financial statements are accompanied by a schedule eliminating (A) such parent
of the Borrower and any of such parent’s subsidiaries other than the Borrower
and its subsidiaries and (B) Unrestricted Subsidiaries and reconciling to the
financial statements in reasonable detail as determined by the Borrower if
requested by the Administrative Agent (on its own behalf or at the request of
any Lender).

 

(h)                                 Section 6.03(iv) of the Credit Agreement is
hereby amended by deleting the existing language in its entirety and replacing
it as follows:

 

(iv)  any Restricted Subsidiary may Dispose of all or substantially all of its
assets, or all or substantially all of the stock of its Restricted Subsidiaries,
in each case to the Borrower or to another Restricted Subsidiary or to any
Person who becomes a Restricted Subsidiary in connection with such Disposition,
and the Borrower may Dispose of substantially all of its assets, or
substantially all of the stock of its Restricted Subsidiaries, in each case to
any Restricted Subsidiary or to any Person who becomes a Restricted Subsidiary
in connection with such Disposition;

 

(i)                                     Section 6.03 of the Credit Agreement is
hereby further amended by deleting the word “and” at the end of clause
(v) thereof, replacing the period at the end of clause (vi) thereof with “; and”
and adding new clause (vii) as follows:

 

(vii) the Borrower may (x) merge into or consolidate with any Person,
(y) Dispose of substantially all (as determined by the Borrower) of its assets,
or substantially all (as determined by the Borrower) of the stock of its direct
subsidiaries to, any Restricted  Subsidiary, or (z) effect the Permitted
Borrower Transfer; provided, in each case, that the Person formed by or
surviving such consolidation or merger or to which such Disposition or Permitted
Borrower Transfer is made (such Person, the “Successor Borrower”) is an entity
organized and existing under the laws of any State of the United States of
America or the District of Columbia, and the Successor Borrower expressly
assumes, by a Joinder and Reaffirmation Agreement, all of the obligations of the
Borrower under this Agreement and each other Loan Document to which the Borrower
is a party and takes all actions required by the Pledge Agreement to perfect the
Liens on the Collateral owned by the Successor Borrower; provided, further, that
as of the date of such assumption pursuant this clause (vii),

 

3

--------------------------------------------------------------------------------


 

(A) the Successor Borrower shall be in compliance with Section 6.10 on a pro
forma basis after giving effect to such assumption,

 

(B) each other Loan Party shall have reaffirmed such Loan Party’s obligations
under the Loan Documents to which it is a party by executing and delivering a
Joinder and Reaffirmation Agreement,

 

(C) the Administrative Agent shall have received a certificate, dated the date
of such assumption and signed by the Chief Executive Officer, a Vice President,
a Financial Officer of the Successor Borrower or any other executive officer of
the Successor Borrower who has specific knowledge of the Successor Borrower’s
financial matters and is reasonably satisfactory to the Administrative Agent,
confirming that (x) after giving effect to such assumption, no Default or Event
of Default has occurred and is continuing, (y) after giving effect to such
assumption, the representations and warranties of each Loan Party set forth in
the Credit Agreement and the Pledge Agreement are true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) as
of the date of such assumption, except to the extent that any such
representation and warranty relates to an earlier date (in which case such
representation and warranty shall have been true and correct in all material
respects (except to the extent that any such representation and warranty is
qualified by materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) as of
such earlier date and (z) such merger, consolidation, Disposition or Permitted
Borrower Transfer complies with this Agreement,

 

(D) the Administrative Agent shall have received (x) a certificate of the
Successor Borrower substantially in the form of Exhibit E, including all
annexes, exhibits and other attachments thereto and (y) if requested by the
Administrative Agent, an opinion of counsel covering such matters, and in a
form, substantially the same as previously provided to the Administrative Agent
under Section 4.03(b) to the extent applicable,

 

(E) the Borrower shall have provided any documentation and other information
about the Successor Borrower as shall have been reasonably requested in writing
by any Lender through the Administrative Agent that such Lender shall have
reasonably determined is required by regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
Title III of the Act, and

 

(F) in the case of a Disposition or Permitted Borrower Transfer under clauses
(y) or (z) of this clause (vii), any assets of the Borrower that are not
transferred to the Successor Borrower shall be deemed to be a Restricted

 

4

--------------------------------------------------------------------------------


 

Payment by the Successor Borrower, and such Restricted Payment shall be subject
to compliance with Section 6.05.

 

This Section 6.03(vii) shall not apply to a Disposition or Permitted Borrower
Transfer pursuant to clause (y) or (z) above unless the Borrower notifies the
Administrative Agent that it has elected to rely on this Section 6.03(vii) to
transfer the obligations of the “Borrower” hereunder and the other Loan
Documents to a Successor Borrower.  Upon any consolidation, merger, Disposition
or Permitted Borrower Transfer with respect to which this
Section 6.03(vii) applies, the Successor Borrower shall succeed to, and be
substituted for, and may exercise every right and power of, the Borrower under
this Agreement and the other Loan Documents, with the same effect as if such
Successor Borrower had been named as the Borrower herein and therein, and with
respect to any such Disposition or Permitted Borrower Transfer the entity
succeeded as Borrower shall be released from the obligation to pay the principal
of and interest on the Loans and all of the Borrower’s other obligations and
covenants under this Agreement and the other Loan Documents.

 

(j)                                    Section 6.05 of the Credit Agreement is
hereby amended by deleting the word “and” at the end of clause (vi) thereof,
replacing the period at the end of clause (vii) thereof with “; and” and adding
new clause (viii) as follows:

 

(viii) the Borrower and its Restricted Subsidiaries may make Restricted Payments
to any direct or indirect parent of the Borrower:

 

(A)                               the proceeds of which will be used to pay the
consolidated, combined or similar income tax liability of such parent’s income
tax group that is attributable to the income of the Borrower or its
subsidiaries; provided that (x) no such payments with respect to any taxable
year shall exceed the amount of such income tax liability that would have been
imposed on the Borrower and/or the applicable Subsidiaries had such entity(ies)
filed on a stand-alone basis and (y) any such payments attributable to an
Unrestricted Subsidiary shall be limited to the amount of any cash paid by such
Unrestricted Subsidiary to the Borrower or any Restricted Subsidiary for such
purpose;

 

(B)                               the proceeds of which shall be used to pay
such equity holder’s operating costs and expenses, other overhead costs and
expenses and fees, in each case, which are directly attributable to the
ownership or operations of the Borrower and its subsidiaries; or

 

(C)                               the proceeds of which shall be used to pay
customary salary, bonus and other benefits payable to, and indemnities provided
on behalf of, officers and employees of any direct or indirect parent of the
Borrower to the extent such salaries, bonuses, other benefits and indemnities
are directly attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries.

 

5

--------------------------------------------------------------------------------


 

(k)                                 Section 6.11(d) of the Credit Agreement is
hereby amended by deleting the existing language in its entirety and replacing
it as follows:

 

Investments made by the Borrower or any Restricted Subsidiary in the Borrower or
any Restricted Subsidiary or any Person who becomes a Restricted Subsidiary in
connection with such Investment;

 

(l)                                     Section 9.05(a) of the Credit Agreement
is hereby amended inserting the phrase “except as set forth in
Section 6.03(vii),” at the beginning of clause (i) thereof

 

(m)                             The Credit Agreement is hereby amended to add
the exhibit attached hereto as Exhibit K as Exhibit K of the Credit Agreement.

 

Section 2.                                           Representations and
Warranties.  To induce the Administrative Agent and the Lenders to enter into
this Amendment, the Borrower represents and warrants that:

 

(a)                                 Organization; Powers.  The Borrower is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except, in each case, where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 Authorization; Enforceability.  This
Amendment has been duly authorized by all necessary corporate or other
organizational action.  This Amendment has been duly executed and delivered by
the Borrower.  This Amendment constitutes a legal, valid and binding obligation
of the Borrower, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights or remedies generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

Section 3.                                           Effectiveness.  This
Amendment shall become effective on the date (the “Amendment No. 2 Effective
Date”) that the following conditions have been satisfied:

 

(a)                                 Consents. The Administrative Agent shall
have received counterparts of this Amendment executed by each Loan Party, each
Lender as of the Amendment No. 2 Effective Date and the Administrative Agent.

 

(b)                                 Expenses.  The Administrative Agent shall
have received all fees required to be paid, and all expenses required to be paid
or reimbursed under Section 9.04(a) of the Credit Agreement for which invoices
have been presented a reasonable period of time prior to the Amendment No. 2
Effective Date, in each case on or before the Amendment No. 2 Effective Date.

 

(c)                                  Officer’s Certificate. The Administrative
Agent shall have received a certificate, dated the Amendment No. 2 Effective
Date and signed by the Chief Executive Officer, a Vice President, a Financial
Officer of the Borrower or any other executive officer of the Borrower who has
specific knowledge of the Borrower’s financial matters and is satisfactory

 

6

--------------------------------------------------------------------------------


 

to the Administrative Agent, confirming that (a) after giving effect to this
Amendment, no Default or Event of Default has occurred and is continuing and
(b) after giving effect to this Amendment, the representations and warranties of
each Loan Party set forth in the Credit Agreement are true and correct in all
material respects (except to the extent that any such representation and
warranty is qualified by materiality or Material Adverse Effect, in which case
such representation and warranty shall be true and correct in all respects) as
of the Amendment No. 2 Effective Date, except to the extent that any such
representation and warranty relates to an earlier date (in which case such
representation and warranty shall have been true and correct in all material
respects (except to the extent that any such representation and warranty is
qualified by materiality or Material Adverse Effect, in which case such
representation and warranty shall be true and correct in all respects) as of
such earlier date.

 

Section 4.                                           Reaffirmation.  Each Loan
Party hereby acknowledges its receipt of a copy of this Amendment and the Credit
Agreement and its review of the terms and conditions hereof and thereof and
consents to the terms and conditions of this Amendment and the Amended Credit
Agreement and the transactions contemplated hereby and thereby, including the
extension of credit to the Borrower in the form of the Loans made and Letters of
Credit issued thereunder.  Each Subsidiary Guarantor hereby (a) affirms and
confirms its guarantees and other commitments under the Subsidiary Guarantee,
and (b) agrees that the Subsidiary Guarantee is in full force and effect and
shall accrue to the benefit of the Secured Parties to guarantee the Obligations
after giving effect to this Amendment. Each Loan Party hereby (a) affirms and
confirms its pledges, grants and other commitments under the Pledge Agreement
and (b) agrees that the Pledge Agreement is in full force and effect after
giving effect to this Amendment and shall accrue to the benefit of the Secured
Parties to secure the Obligations after giving effect to this Amendment. This
Amendment is not intended to constitute a novation of the Credit Agreement or
any of the other Loan Documents as in effect prior to the Amendment No. 2
Effective Date.

 

Section 5.                                           Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto on separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all of which when taken together shall
constitute a single instrument.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or any other electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

 

Section 6.                                           Governing Law; Waiver of
Jury Trial; Jurisdiction; Consent to Service of Process.  This Amendment and any
claims, controversy, dispute or cause of action (whether in contract or
otherwise) based upon, arising out of or relating to this Amendment and the
transactions contemplated hereby shall be governed by and construed in
accordance with the law of the State of New York. The Borrower and each other
Loan Party hereby agrees that this Amendment is a Loan Document governed by
Sections 9.10 and 9.11 of the Credit Agreement relating to waiver of jury trial,
jurisdiction, consent to service of process and the other matters covered
therein.

 

Section 7.                                           Headings.  The headings of
this Amendment are for purposes of reference only and shall not limit or
otherwise affect the meaning hereof.

 

7

--------------------------------------------------------------------------------


 

Section 8.                                           Prior Reports.  Each Lender
hereby acknowledges the sufficiency of the scope of the information provided
prior to the Amendment No. 2 Effective Date pursuant to Section 5.01(a) and
5.01(b) of the Credit Agreement, and hereby waives any Default that may exist on
or prior to the Amendment No. 2 Effective Date due to failure to provide a
schedule eliminating Unrestricted Subsidiaries and reconciling to the financial
statements.

 

Section 9.                                           Effect of Amendment. 
Except as expressly set forth herein, (i) this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent or the
Collateral Agent, in each case under the Credit Agreement or any other Loan
Document, and (ii) shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of either such agreement or any other
Loan Document.  This Amendment shall constitute a Loan Document for purposes of
the Credit Agreement and from and after the Amendment No. 2 Effective Date, all
references to the Credit Agreement in any Loan Document and all references in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Amended Credit Agreement.  The Borrower hereby consents
to this Amendment and confirms that all obligations of the Borrower under the
Loan Documents to which it is a party shall continue to apply to the Amended
Credit Agreement.

 

[Signature pages follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

IAC/INTERACTIVECORP

 

 

 

 

By:

/s/ Nick Stoumpas

 

 

Name:

Nick Stoumpas

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

ABOUT, INC.

 

APN, LLC

 

AQUA ACQUISITION HOLDINGS LLC

 

CITYGRID MEDIA, LLC

 

CONSUMERSEARCH, INC.

 

DAILY BURN HOLDINGS, LLC (f/k/a MATCH GROUP, LLC)

 

DICTIONARY.COM, LLC

 

HOMEADVISOR, INC.

 

HTRF VENTURES, LLC

 

IAC FALCON HOLDINGS, LLC

 

IAC PUBLISHING, LLC

 

IAC SEARCH & MEDIA BRANDS, INC.

 

IAC SEARCH & MEDIA, INC.

 

IAC SEARCH, LLC

 

INTERACTIVECORP FILMS, LLC

 

INVESTOPEDIA LLC

 

MINDSPARK INTERACTIVE NETWORK, INC.

 

 

 

 

By:

/s/ Nick Stoumpas

 

 

Name:

Nick Stoumpas

 

 

Title:

Authorized Person

 

[Signature Page to IAC Amendment No. 2]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

By:

/s/ Davide Migliardi

 

 

Name:

Davide Migliardi

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Lender

 

 

 

 

By:

/s/ Davide Migliardi

 

 

Name:

Davide Migliardi

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

 

By:

/s/ Laura L. Olson

 

 

Name:

Laura L. Olson

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BMO Harris Bank N.A., as a Lender

 

 

 

 

By:

/s/ Joan Murphy

 

 

Name:

Joan Murphy

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as a Lender

 

 

 

By:

/s/ Barbara E. Nash

 

 

Name:

Barbara E. Nash

 

 

Title:

Managing Director

 

 

 

 

By:

/s/ Melissa Dyki

 

 

Name:

Melissa Dyki

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank, as a Lender

 

 

 

By:

/s/ David Musicant

 

 

Name:

David Musicant

 

 

Title:

Managing Director

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

Goldman Sachs Bank USA,

 

as Lender

 

 

 

 

By:

/s/ Chris Lam

 

 

Name:

Chris Lam

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

as Lender

 

 

 

 

By:

/s/ Lauren Girvan

 

 

Name:

Lauren Girvan

 

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

Societe Generale, as Lender

 

 

 

By:

/s/ Andrew Johnman

 

 

Name:

Andrew Johnman

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

Exhibit K

 

[See attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

FORM OF
JOINDER AND REAFFIRMATION AGREEMENT

 

JOINDER AND REAFFIRMATION AGREEMENT, dated as of [                 ] (this
“Agreement”), among [                 ] (the “Existing Borrower”), [    
            ] (the “Successor Borrower”), each of the subsidiaries of the
Borrower set forth on Schedule 1 hereto (the “Reaffirming Parties”), and
JPMORGAN CHASE BANK, N.A., as administrative agent (the “Administrative Agent”)
for the Lenders under the Credit Agreement referred to below and as collateral
agent (the “Collateral Agent”) for the Secured Parties.

 

W I T N E S S E T H:

 

WHEREAS, reference is hereby made to that certain Credit Agreement, dated as of
December 21, 2012, as amended and restated as of October 7, 2015, as amended as
of December 14, 2016 and as further amended as of September 25, 2017 (as may be
further amended, restated, extended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among the Existing Borrower, the Lenders,
the Administrative Agent and the other parties thereto;

 

WHEREAS, pursuant to the [                            ](1), dated as of the date
hereof, between the Existing Borrower and the Successor Borrower and attached as
Exhibit A hereto, the Existing Borrower has contributed to the Successor
Borrower the [                            ](2) (the “Contribution”);

 

WHEREAS, Section 6.03(vii) of the Credit Agreement expressly permits the
Contribution as the Permitted Borrower Transfer, subject to the terms and
conditions set forth therein;

 

WHEREAS, pursuant to Section 6.03(vii) of the Credit Agreement, in connection
with the Contribution, the Successor Borrower is required to expressly assume
all the obligations of the Existing Borrower under the Credit Agreement and the
Loan Documents to which the Existing Borrower is a party, and the Successor
Borrower will

 

--------------------------------------------------------------------------------

(1)              Describe contribution or other operative document to which the
merger or Disposition is being made.  References herein to the “Contribution
Agreement” to be revised as necessary to conform to the description of such
operative document.

 

(2)              Describe assets to be contributed.  References herein to the
“Contribution” to be revised as necessary to conform to the merger or
Disposition.

 

--------------------------------------------------------------------------------


 

succeed to, and be substituted for, and may exercise every right and power of,
the Existing Borrower under the Loan Documents; and

 

WHEREAS, pursuant to Section 6.03(vii)(B) of the Credit Agreement, in connection
with the Contribution, each Loan Party is required to reaffirm all of its
obligations under the Loan Documents to which it is a party.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto hereby agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

2.                                      Assumption and Joinder of Agreements and
Obligations.  Effective as of the Effective Date (as defined below), the
Successor Borrower hereby becomes a party to the Credit Agreement, the Pledge
Agreement and each other Loan Document to which the Existing Borrower is a party
and expressly assumes, confirms and agrees to perform and observe all of the 
obligations (including, without limitation, all obligations in respect of the
Loans), covenants, agreements, terms, conditions, duties and liabilities of the
“Borrower” and a “Pledgor” (as applicable) thereunder and with respect thereto,
with the same force and effect as if originally named therein as the “Borrower”
or a “Pledgor” (as applicable).  Without limiting the generality of the
foregoing, the Successor Borrower (i) hereby grants to the Collateral Agent for
the benefit of the Secured Parties a security interest in all Collateral owned
by it to secure the Obligations and (ii) hereby agrees to take all actions
required under the Pledge Agreement to perfect the Liens on the Collateral owned
by the Successor Borrower.  The information set forth in Schedule 2 hereto is
hereby added to the information set forth in the Schedules to the Pledge
Agreement.

 

3.                                      Release of Existing Borrower.  The
Existing Borrower is hereby released from the obligation to pay the principal of
and interest on the Loans and all of the Existing Borrower’s other obligations
and covenants under the Credit Agreement, the Pledge Agreement, and the other
Loan Documents.

 

4.                                      Representations and Warranties.  The
Successor Borrower represents and warrants to each of the Lenders that as of the
Effective Date:

 

(a)              The Successor Borrower is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and is
qualified to do business in, and is in good standing in, every jurisdiction

 

2

--------------------------------------------------------------------------------


 

where such qualification is required, except, in each case, where the failure to
do so, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect.

 

(b)              This Agreement has been duly authorized by all necessary
corporate or other organizational action by the Successor Borrower.  This
Agreement has been duly executed and delivered by the Successor Borrower.

 

(c)               This Agreement, the Credit Agreement and each other Loan
Document to which it is a party constitutes a legal, valid and binding
obligation of the Successor Borrower, enforceable against the Successor Borrower
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights or remedies
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(d)              After giving effect to the Contribution and this Agreement, to
the extent required pursuant to the terms of the Collateral Documents and the
Credit Agreement, the Collateral owned by the Successor Borrower will be subject
to a Lien in favor of the Collateral Agent.

 

(e)               The Contribution has occurred or will occur substantially
concurrently with the delivery of this Agreement.

 

(f)                The Successor Borrower is in compliance with Section 6.10 of
the Credit Agreement on a pro forma basis after giving effect to the
Contribution and this Agreement.

 

(g)               After giving effect to the Contribution and this Agreement, no
Default or Event of Default has occurred and is continuing.

 

(h)              After giving effect to the Contribution and this Agreement, the
representations and warranties of each Loan Party set forth in the Credit
Agreement and the Pledge Agreement are true and correct in all material respects
(except to the extent that any such representation and warranty is qualified by
materiality or Material Adverse Effect, in which case such representation and
warranty shall be true and correct in all respects) as of the Effective Date,
except to the extent that any such representation and warranty relates to an
earlier date (in which case such representation and warranty shall have been
true and correct in all material respects (except to the extent that any such
representation and warranty is qualified by materiality or Material Adverse
Effect, in which case such representation and warranty shall be true and correct
in all respects) as of such earlier date.

 

3

--------------------------------------------------------------------------------


 

(i)                  After giving effect to the Contribution and this Agreement,
the Successor Borrower is in compliance with Section 6.05 of the Credit
Agreement, having deemed any assets of the Existing Borrower that were not
transferred to the Successor Borrower in the Contribution to be a Restricted
Payment by the Successor Borrower.

 

(j)                 The Contribution complies with the Credit Agreement.

 

5.                                      Effectiveness.  This Agreement shall
become effective on the date (such date, if any, the “Effective Date”) that the
following conditions have been satisfied:

 

(a)              the Administrative Agent shall have received a counterpart of
this Agreement executed by the Borrower, the Successor Borrower and each of the
other Loan Parties;

 

(b)              the Administrative Agent shall have received a certificate of
the Successor Borrower substantially in the form of Exhibit E to the Credit
Agreement, including all annexes, exhibits and other attachments thereto;

 

(c)               [the Administrative Agent shall have received an opinion of
counsel covering such matters, and in a form, substantially the same as
previously provided to the Administrative Agent under Section 4.03(b) to the
extent applicable;](3) and

 

(d)              the Borrower shall have provided any documentation and other
information about the Successor Borrower as shall have been reasonably requested
in writing by any Lender through the Administrative Agent that such Lender shall
have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including Title III of the Act.

 

6.                                      Covenant to Deliver Share Certificates. 
With respect to any stock certificates for which (i) the Existing Borrower is
listed as the record owner and (ii) ownership has been transferred to the
Successor Borrower in the Contribution (the “IAC Share Certificates”), on or
prior to the latest of (a) the date that is 30 days after the date of this
Agreement , (b) solely in the case of the IAC Share Certificates that are stock
certificates of an entity with publicly traded shares, the date that is 30 days
after the return by the Collateral Agent of the IAC Share Certificates that are
stock certificates of such entity with publicly traded shares and (c) such
longer period as the Collateral Agent may agree in its reasonable discretion,
the Successor Borrower will cause the issuance of new share certificates listing
the

 

--------------------------------------------------------------------------------

(3)  If requested by the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

Successor Borrower as the record owner of the Pledged Stock (as such term is
defined in the Pledge Agreement) represented by such IAC Share Certificates and
deliver such new certificates and executed instruments of transfer or assignment
in blank to the Collateral Agent in exchange for the IAC Share Certificates held
by the Collateral Agent.

 

7.                                      Amendment to Loan Documents.   All
references to the “Borrower” in the Credit Agreement, the Pledge Agreement, the
Subsidiary Guarantee, and any of the other Loan Documents shall be deemed to
refer to the Successor Borrower, and are hereby amended to give effect to the
terms of this Agreement, but only to the extent, necessary to give effect to the
terms of this Agreement.  Except as expressly set forth herein, (i) this
Agreement shall not by implication or otherwise limit, impair, constitute a
waiver of or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Collateral Agent, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document.  This Agreement shall constitute a
Loan Document for purposes of the Credit Agreement and from and after the
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Credit Agreement after giving
effect to this Agreement.

 

8.                                      Reaffirmation of Loan Documents.  Each
Reaffirming Party hereby acknowledges its receipt of a copy of this Agreement
and its review of the terms and conditions hereof and consents to the terms and
conditions of this Agreement and the transactions contemplated hereby.  Each
Reaffirming Party hereby (a) affirms and confirms its guarantees and other
commitments under the Subsidiary Guarantee, as amended hereby, and (b) agrees
that the Subsidiary Guarantee, as amended hereby, is in full force and effect
and shall accrue to the benefit of the Secured Parties to guarantee the
Obligations after giving effect to this Agreement. The Successor Borrower and
each Reaffirming Party hereby (a) affirms and confirms its pledges, grants and
other commitments under the Pledge Agreement, as amended hereby, and (b) agrees
that the Pledge Agreement is in full force and effect after giving effect to
this Agreement and shall accrue to the benefit of the Secured Parties to secure
the Obligations after giving effect to this Agreement. This Agreement is not
intended to constitute a novation of the Credit Agreement or any of the other
Loan Documents as in effect prior to the Effective Date.

 

9.                                      Governing Law; Waiver of Jury Trial;
Jurisdiction; Consent to Service of Process.  This Agreement and any claims,
controversy, dispute or cause of action (whether

 

5

--------------------------------------------------------------------------------


 

in contract or otherwise) based upon, arising out of or relating to this
Agreement and the transactions contemplated hereby shall be governed by and
construed in accordance with the law of the State of New York.  The Borrower and
each other Loan Party hereby agrees that this Agreement is a Loan Document
governed by Sections 9.10 and 9.11 of the Credit Agreement relating to waiver of
jury trial, jurisdiction, consent to service of process and the other matters
covered therein.

 

10.                               Counterparts.  This Agreement may be executed
in any number of counterparts and by different parties hereto on separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original, but all of which when taken together shall constitute a single
instrument.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or any other electronic transmission shall be effective
as delivery of a manually executed counterpart hereof.

 

11.                               Section Headings.  The section headings in
this Agreement are for convenience of reference only and are not to affect the
construction hereof or to be taken into consideration in the interpretation
hereof.

 

12.                               Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

13.                               Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.

 

[The Remainder of This Page is Left Intentionally Blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective proper and duly authorized officers
as of the date first set forth above.

 

 

IAC/INTERACTIVECORP

 

 

 

 

 

By:

 

 

Name:

Nick Stoumpas

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

IAC GROUP, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

7

--------------------------------------------------------------------------------


 

 

ABOUT, INC.

 

APN, LLC

 

AQUA ACQUISITION HOLDINGS LLC

 

CITYGRID MEDIA, LLC

 

CONSUMERSEARCH, INC.

 

DAILY BURN HOLDINGS, LLC (f/k/a MATCH GROUP, LLC)

 

DICTIONARY.COM, LLC

 

HOMEADVISOR, INC.

 

HTRF VENTURES, LLC

 

IAC FALCON HOLDINGS, LLC

 

IAC PUBLISHING, LLC

 

IAC SEARCH & MEDIA BRANDS, INC.

 

IAC SEARCH & MEDIA, INC.

 

IAC SEARCH, LLC

 

INTERACTIVECORP FILMS, LLC

 

INVESTOPEDIA LLC

 

MINDSPARK INTERACTIVE NETWORK, INC.

 

 

 

 

 

By:

 

 

 

Name:

Nick Stoumpas

 

 

Title:

Authorized Person

 

8

--------------------------------------------------------------------------------


 

 

Acknowledged and Accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

9

--------------------------------------------------------------------------------


 

Schedule 1

 

ABOUT, INC.

APN, LLC

AQUA ACQUISITION HOLDINGS LLC

CITYGRID MEDIA, LLC

CONSUMERSEARCH, INC.

DAILY BURN HOLDINGS, LLC (f/k/a MATCH GROUP, LLC)

DICTIONARY.COM, LLC

HOMEADVISOR, INC.

HTRF VENTURES, LLC

IAC FALCON HOLDINGS, LLC

IAC PUBLISHING, LLC

IAC SEARCH & MEDIA BRANDS, INC.

IAC SEARCH & MEDIA, INC.

IAC SEARCH, LLC

INVESTOPEDIA LLC

INTERACTIVECORP FILMS, LLC
MINDSPARK INTERACTIVE NETWORK, INC.

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Supplement to Schedule 1 to Assumption Agreement

 

Supplement to Schedule 2 to Assumption Agreement

 

Supplement to Schedule 3 to Assumption Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Contribution Agreement

 

[See attached.]

 

--------------------------------------------------------------------------------